                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 In re:                                  )
                                         )                            Case No.: 19-04687-DSC11
 STEEL CITY POPS HOLDING, LLC, ET AL. 1, )                            Chapter 11
                                         )
      Debtor.                            )

     ORDER AUTHORIZING THE EMPLOYMENT OF BENTON & CENTENO, LLP
              AS ATTORNEY FOR THE DEBTOR-IN-POSSESSION

          This matter came before the Court on January 2, 2020, on the Application for Approval of

 Professional Person (the “Application,” doc. 60) to employ Benton & Centeno, LLP, as attorney

 for the debtor-in-possession, Steel City Pops Holding, LLC, et al. (the “Debtor”). Based upon the

 Verified Statement of Person to Be Employed of Benton & Centeno, LLP attached to the

 Application, the pleadings of record, the representations of counsel and for good cause shown; and

 it appearing that the Court has jurisdiction to consider the Application pursuant to 28 U.S.C. §§

 157 and 1334 and the General Order of Reference from the United States District Court for the

 Northern District of Alabama, as amended; and it appearing that this matter is a core proceeding

 pursuant to 28 U.S.C. § 157(b); and it appearing that adequate and proper notice of the Application

 has been given, the Court has determined that the Application is due to be granted. Accordingly,

 it is hereby

          ORDERED, ADJUDGED, and DECREED that the Application is granted and approved

 to the petition date of November 14, 2019 (the “Petition Date”), as to employment only; and it is


 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number, include: Steel City Pops Holding, LLC (7080) and its Debtor affiliates Steel
 City Pops B’ham, LLC (4235); Steel City Pops DTX, LLC (2677); Steel City Pops FWTX, LLC
 (1016); and Steel City Pops, LKY, LLC (8898) The Debtors’ service address is: 2821 Central
 Avenue, Birmingham, Alabama 35209.




Case 19-04687-DSC11         Doc 80    Filed 01/02/20 Entered 01/02/20 11:29:52             Desc Main
                                     Document     Page 1 of 2
 further

           ORDERED, ADJUDGED, and DECREED that, in accordance with §§ 327(a), 329 and

 1107 of title 11 of United States Code, 11 U.S.C. §§ 101, et. seq. and Rule 2014 of the Federal

 Rules of Bankruptcy Procedure, the Debtor is authorized to employ Benton & Centeno, LLP to

 represent it in this chapter 11 case, effective as of the Petition Date; and it is further

           ORDERED, ADJUDGED, and DECREED that the compensation of Benton & Centeno,

 LLP, for services performed are the regularly hourly rates set forth in the Application, subject to

 the approval of the Court. The Debtor shall be permitted to make monthly payments to Benton &

 Centeno, LLP, and Benton & Centeno, LLP shall be allowed to draw down on the retainer equal

 to eighty (80%) percent of fees charged and one hundred (100%) of expenses incurred each month.

 Benton & Centeno, LLP shall file, not more than once every 120 days, interim fee applications

 detailing the work performed and fees paid in accordance with Local Rule 2016-1. Upon approval

 of such quarterly interim fee applications, Benton & Centeno, LLP may be paid the remaining

 twenty (20%) of fees charged or such other amount approved by the Court; and it is further

           ORDERED, ADJUDGED, and DECREED that the Court shall retain jurisdiction with

 respect to all matters arising from or related to the implementation or interpretation of this Order.



 Dated: January 2, 2020                                  /s/ D. Sims Crawford
                                                         D. SIMS CRAWFORD
                                                         United States Bankruptcy Judge




Case 19-04687-DSC11          Doc 80    Filed 01/02/20 Entered 01/02/20 11:29:52               Desc Main
                                      Document     Page 2 of 2
